DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Claims 1, 3, 7-8 are amended.
		Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A protection device against electrostatic discharges, comprising: a semiconductor substrate of a first conductivity type; a semiconductor layer of a second conductivity type coating the semiconductor substrate; at an interface between the semiconductor substrate and the semiconductor layer, a buried region of the second conductivity type having a doping level greater than a doping level of the semiconductor layer; first and second wells of the first conductivity type formed in the semiconductor layer at a surface opposite to the semiconductor substrate; a second region of the second conductivity type formed in the first well at the surface opposite to the semiconductor substrate; and a third region of the second conductivity type formed in the second well at the surface opposite to the semiconductor substrate; a first connection terminal of the device connected to the first well and the second region; a second connection terminal of the device connected to the second well and the third region; wherein the first well, the semiconductor layer, the second well and the third region form a first lateral thyristor; wherein the second well, the semiconductor layer, the first well and the second region form a second lateral thyristor; and wherein the buried region and the substrate form a PN junction for a Zener diode connected to the semiconductor layer of the first and second lateral thyristors and configured to trigger turning on of at least one of the first and second lateral thyristors to form a discharge path between the first and second connection terminals when an avalanche voltage of said Zener diode is exceeded. Claims 2-9 are allowed based on their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839